Title: Michel Lagoanere & Cie. to Silas Deane, 18 March 1778
From: Lagoanere, Michel, & Cie.
To: Deane, Silas


Monsieur
La Corogne le 18 mars 1778
Nous avons reçu les lettres que vous nous avés fait l’honneur de nous ecrire le 2 Xbre, 20 janvier, 17 et 20 fevrier dernier. M. hodge nous a remis la premiere dans une des siennes de Bilbao ou nous croyons qu’il est encore. Vous verrés Monsieur par la coppie cy-inclus des deux lettres que nous lui avons ecrit au dit lieu qu’aprés vos ordres et ceux qu’il nous a donné, nous avons fait remise des 7230 pres [piastres] fortes 2 r[eaux] 28 mrs. von. [maravedis vellon] dont nous vous avions crédité. Vous y verrés également ce que nous lui disons relativement aux prises faites par le Capitaine Conyngham a quoi nous n’avons rien a ajouter les choses étant encore dans le même etat qu’elles etoient alors. Cependant nous sommes prets a lui faire remise (ou à MM Gardoqui père et fils a qui il nous avoit donné ordre de remettre) des R[eaux vell]on 179614 que nous devons pour solde de nôtre compte avec le dit Sr. Conyngham, ou d’en faire remise a vous même, Monsieur, en nos traites sur Paris toutes les fois que, dans tous les cas, vous voudrés bien nous promettre de nous garantir des événements et de nous faire remise ou de nous permettre de nous prévaloir sur quelque banquier que vous nous indiqueriés jusqu’a la Concurrence de cette somme si nous sommes obligés de la representer en totalité ou en partie. Nous nous préterons avec le plus grand plaisir a tout ce qui vous conviendra le mieux a cet égard et nous attendrons vos ordres a moins que dans l’intervalle nous ne venions a nous trouver libres de suivre ceux que nous a donnés ou nous donnera M. hodges. S’il vient ici comme il nous l’a fait esperer, vous pouvés compter que nous ferons tout ce qui dependra de nous pour lui prouver le cas distingué que nous faisons, Monsieur, de votre recommandation.
Nous avons remis au Capitaine Courter le paquet que vous nous avés adressé pour lui dans vôtre lettre du 20 du mois dernier. Nous lui avons rendu tous les services qui ont dependu de nous et nous vous prions d’être persuadé que nous en ferons autant pout toutes les personnes que vous voudrés bien nous recommander.
Nous sommes sans nouvelles directes de M. hodges ni de M. Conyngham depuis le 13 fevrier dernier: on nous a dit qu’il y avoit eu une espece de mutinerie parmi les gens de l’Equipage du dernier, mais le capitaine d’un batiment francois qui a relaché à Bilbao et qui vient d’entrer en ce port nous a assurés qu’il avoit mis en mer il y a une douzaine de jours. Si cela est comme nous n’en doutons pas nous esperons de ne pas tarder a le voir paroitre par ici.
Nous avons l’honneur de vous reiterer les assurances de nôtre inviolable attachement et de la parfaite consideration avec laquelle nous sommes, Monsieur, Vos très humbles et tres obeissants serviteurs
Lagoanere et Comp.
Monsieur S. Deane
 
Notations: Lagoanere 18 march 1778 Recvd open from Dr. Franklin to answer April 6th A.L. / [in Adams’ hand:] Lagoanere 18 March 1778
